PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks an award of $492.00 for various supplies delivered to the respondent by the claimant on September 3, 1980. Respondent, in its Answer, admits the validity of the claim, but states that there were no funds remaining in its appropriation in the fiscal year 1980 -1981 from which the claim could have been paid.
*50While the Court feels that this is a claim which in equity and good conscience should be paid, the Court is further of the opinion that an award cannot be made, based upon the decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.